Title: To John Adams from Jeremy Belknap, 24 July 1795
From: Belknap, Jeremy
To: Adams, John



Dear Sir
Boston July 24. 1795

The enclosed was left with me by Mr Ledlie to be sent to you, He did not receive it till after he had made his visit to you.
I have recd another letter from Mr Tucker of Williamsburg stating the difficulties attending the emancipation of the blacks in Virginia and requesting my advice—The letter is now not in my hands or I would enclose it, When I get it again I will send it to you & shall be happy to receive a line from you on the subject.
With great Respect I am Dr Sir / Yr most obedt servt.

Jeremy Belknap